DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This communication is considered fully responsive to the amendment filed on 01/20/2021.
Claims 1, 3-4 and 12-13 have been amended.
Rejection to claims under 35 USC § 112 is withdrawn since claims have been amended accordingly.

Response to Arguments

Applicant’s arguments with respect to claims 1-14 filed on 01/20/2021 have been considered. Arguments regarding the original features of “delay transmission of first data packets with a lower QoS tolerance” in claims 1 and 14 have been fully considered and deemed persuasive. Therefore, the rejections in the previous Office Action mailed 10/28/2020 have been withdrawn hereby. However, up further search and consideration, the newly identified prior art is found to have relevant teachings for more clarification and thus applied in the instant Office Action as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7 and 11-14 rejected under 35 U.S.C. 103 as being unpatentable over Muppalla (US 2011/0280195) in view of Long et al. (US 2012/0155440, “Long”) and Grandlund et al. (US 2009/0325512, “Grandlund”).
Examiner’s note: in what follows, references are drawn to Muppalla unless otherwise mentioned.
Muppalla discloses “Increasing Throughput by Adaptively Changing PDU Size in Wireless Networks Under Low SNR Conditions” (Title) and comprises the following features:
Regarding claim 1, a transmitter (See Fig. 1 – Fig. 3) comprising 
data encapsulation circuitry configured to encapsulate data packets into Data Transport Units (DTUs), for transmission over a communication medium (Note that Muppalla does not teach this feature. This will be discussed in view of Long.); 
the data packets having respective quality of service (QoS) tolerances ([0049, Fig. 6 and Fig. 7] “Channel quality feedback may be received (block 620). For example, receiver channel monitor 410 (e.g., of receiving device 400) may provide channel quality feedback metrics that are received by channel quality estimator 420 (e.g., of transmitting device 400). Channel quality feedback metrics may include, for 
delay transmission of first data packets with a lower QoS tolerance (Steps 630-660 in Fig. 6 and Steps in Fig. 7. That is, packet error rate (PER) for a data packet is not met with a target PER, then the method in Fig. 6 proceeds to Steps 640 and 650 to hold transmitting the packet for an optimal size until the SNR is improved.) and to group the first data packets in a subset of DTUs available for transportation of the first data packets (This will be discussed in view of Long.).
It is noted that while disclosing delay tolerant data, Muppalla does not specifically teach about a subset of a transport unit. It, however, had been known before the effective filing date as shown by Long in a disclosure "Method, Apparatus and System for Scheduling Service on Microwave Link" (Title) as follows; 
data encapsulation circuitry configured to encapsulate data packets into Data Transport Units (DTUs), for transmission over a communication medium ([Long, 0047 and Fig. 2] “Encapsulate the radio data unit into a radio transport unit to form a complete microwave frame.”, and [Long, 0048 and Fig. 2] “204. Send the microwave frame.”);
to group the first data packets in a subset of DTUs available for transportation of the first data packets ([Long, 0047 and Fig. 8] “Specifically, as shown in FIG. 8, the radio data unit is buffered into a radio data unit buffer; and the radio data unit buffered in the radio data unit buffer is encapsulated into the radio transport unit according to the priority information carried by the radio data unit, so as to 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Muppalla's features by using the features of Long in order to implement uniform schedule data units so as to reduce resource overhead such that "a system for scheduling a service on a microwave link to implement uniform scheduling for data units of a TDM service and a packet service." [Long, 0005]. 
It is noted that while disclosing delay tolerant data, Muppalla does not specifically teach about respective QoS tolerance for different packets. It, however, had been known before the effective filing date as shown by Grandlund in a disclosure "Transmission of Delay Tolerant Data” (Title) as follows; 
respective quality of service (QoS) tolerances ([Grandlund, 0024-0027] “conversational class with real-time delay requirement (voice call, for example)”, “streaming class with real-time delay requirement (streaming video, for example)”, “interactive class with best effort delay requirement (web browsing, for example)”, and “background class with best effort delay requirement (telemetry or emails, for example)”;
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Muppalla's features by using the features of Granlund in order to implement uniform schedule data units so as to reduce resource overhead such that “to control transmission of the delay tolerant data with a transmitter in such a manner that the transmission of the delay tolerant data is timed to coincide with transmission of the delay critical data” [Grandlund, 0004].

Regarding claim 14, it is a method claim corresponding to the transmitter claim 1, is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

With respect to dependent claims;
Regarding claim 2, the transmitter according to claim 1, wherein the subset comprises on average M DTUs used for transportation of the first data packets ([Grandlund, 0078] “The discarding processing is based on the priority information and service type information that are carried in the RDU.”, and two RDUs are discarded for transportation and only two RDUs are transmitted when the bandwidth is decreased. That is, maximum four RDUs can be transmitted and two RDUs are transmitted with the bandwidth constraint. Therefore there is average three RDUs.) out of N DTUs available for transportation of the first data packets ([Grandlund, 0078] and Fig. 10 depicts total 4 RDUs available for transportation.), M and N being two non-null positive integers with M lower than N ([Grandlund, Fig. 10] depicts 4 RDUs and average 3 RDUs are considered to be equivalent to the recited N and M, respectively.).

Regarding claim 3, the transmitter according to claim 1, wherein the QoS tolerances relate to at least one of a delay tolerance ([Grandlund, 0023] “to define the difference between the delay tolerant data 118 and the delay critical data 120 is to use the Quality of Service (QoS) classes”) or a loss tolerance (This alternative is not examined.).

Regarding claim 4, the transmitter according to claim 1, wherein at least one of the subset or the delaying is determined or adjusted based on at least one of: 
- scheduling information (See [Grandlund, 0023-0028], e.g.,, [Grandlund, 0028] “Conversational class and streaming class may belong to the delay critical data 120. Background class may belong to the delay tolerant data 118.”); 
- a traffic load of the first data packets; 
- a total traffic load;
- an arrival pattern of the first data packets; 
- QoS requirements associated with the lower QoS tolerance; 
- information regarding the communication medium; and 
- information regarding disturbances over the transmission medium (The other alternatives are not examined because the first alternative has been examined.).

Regarding claim 7, the transmitter according to claim 1, wherein the data encapsulation circuitry is further configured to multiplex second data packets with a higher QoS tolerance in the subset of DTUs (See [Grandlund, Fig. 4] Delay Critical Data 120 is multiplexed with Delay Tolerant Data 118).

Regarding claim 11, the transmitter according to claim 1, wherein the communication medium is a wireless point-to-point ([Grandlund, 0036 and Fig. 1] “the mobile terminal may be any terminal capable of wirelessly receiving information from and/or wirelessly transmitting information to a (cellular) radio system.”) or point-to-multipoint communication medium.

Regarding claim 12, a subscriber device comprising the transmitter according to claim 1 ([Grandlund, 0014 and Fig. 1] “The apparatus 100 may be a mobile terminal or a network element, for example, i.e. the data transmission may be performed in the uplink direction (from the mobile terminal to the network element belonging to the fixed network infrastructure) or in the downlink direction (from the network element to the mobile terminal).”).

Regarding claim 13, an access node comprising at least one of the transmitter according to claim 1 ([Grandlund, 0014 and Fig. 1] “The apparatus 100 may be a mobile terminal or a network element, for example, i.e. the data transmission may be performed in the uplink direction (from the mobile terminal to the network element belonging to the fixed network infrastructure) or in the downlink direction (from the network element to the mobile terminal).”).

Claim(s) 5-6 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Muppalla (US 2011/0280195) in view of Long et al. (US 2012/0155440, “Long”) Grandlund et al. (US 2009/0325512, “Grandlund”), and further in view of Lida (US 2019/0215107).
Examiner’s note: in what follows, references are drawn to Muppalla unless otherwise mentioned.
Regarding claim 5, it is noted that while disclosing delay tolerant data, Muppalla does not specifically teach about retransmitting data units. It, however, had been known 
the transmitter according to claim 1, 
wherein the data encapsulation circuitry further comprises a retransmission buffer configured to buffer transmitted DTUs ([Lida, 0036 and Fig. 5] “a retransmission memory 808 that stores the already transmitted packet 8d while waiting for possible retransmission”); and 
wherein the data encapsulation circuitry is further configured to prioritize retransmission of the DTUs of the subset ([Lida, 0025] “The retransmissions may be controlled by the first transceiver, the second transceiver, and/or any other appropriate element. In one embodiment, the retransmitted packets are transmitted with a priority higher than the priority of the first set of packets.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Muppalla's features by using the features of Lida in order to support fixed delay retransmissions as well as minimal delay retransmissions such that "a network supporting retransmissions with fixed and minimum delays comprises first, second and third transceivers." [Lida, 0003].

Regarding claim 6, the transmitter according to claim 1, 
wherein the data encapsulation circuitry further comprises a retransmission buffer configured to buffer transmitted DTUs ([Lida, 0036 and Fig. 5] “a retransmission memory 808 that stores the already transmitted packet 8d while waiting for possible retransmission”); and 

The rational and motivation for adding this teaching of Lida is the same as for claim 5. 

Regarding claim 9, the transmitter according to claim 1, wherein the communication medium is a wired point-to-point ([Lida, 0025 and Fig. 3] “The embodiments may be implemented over a variety of mediums, such as a wired medium,”) or point-to-multipoint communication medium.
The rational and motivation for adding this teaching of Lida is the same as for claim 5. 

Claim(s) 10 rejected under 35 U.S.C. 103 as being unpatentable over Muppalla (US 2011/0280195) in view of Long et al. (US 2012/0155440, “Long”), Grandlund et al. (US 2009/0325512, “Grandlund”) and Lida (US 2019/0215107), and further in view of Dillon et al. (US 2017/0155590, “Dillon”).
Examiner’s note: in what follows, references are drawn to Muppalla unless otherwise mentioned.
Regarding claim 10, it is noted that while disclosing delay tolerant data, Muppalla does not specifically teach about DSL. It, however, had been known before the effective filing date as shown by Dillon in a disclosure "System and Method for 
the transmitter according to claim 9, wherein the transmission is a DSL-based transmission ([Dillon, 0042 and Fig. 1] “each of the NAPs provides access to the public network 160 to the remote site 140 via a respective transport medium, such as cable, DSL, fiber, 4G, satellite (e.g., VSAT), MPLS, T1, etc”) and the data packets are DTU frames ([Long, 0076] “a generated RDU is put into an RDU buffer, and a RDU scheduling unit may select at least one RDU according to QoS scheduling, puts the selected RDU into the payload of the radio transport unit (RTU, Radio transport unit), and adds the RTU overhead and FEC to form the complete microwave frame.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Muppalla's features by using the features of Dillon in order to deliver necessary quality of service requirements such that "each broadband connection optionally includes support for quality of service (QOS) for data packet transmissions via a network transport optimization overlay." [Dillon, 0010].

Claim(s) 8 rejected under 35 U.S.C. 103 as being unpatentable over Muppalla (US 2011/0280195) in view of Long et al. (US 2012/0155440, “Long”) and Grandlund et al. (US 2009/0325512, “Grandlund”), and further in view of Heine (US 2017/0264560).
Examiner’s note: in what follows, references are drawn to Muppalla unless otherwise mentioned.
Regarding claim 8, it is noted that while disclosing delay tolerant data, Muppalla does not specifically teach about transmitting data frame with no delay when full. It, however, had been known before the effective filing date as shown by Heine in a disclosure "Redundant Transmission of Data Frames in Communication Networks having a Ring Topology" (Title) as follows;
the transmitter according to claim 1, wherein the data encapsulation circuitry is further configured to, when enough of the first data packets are available to fill a complete DTU, transmit the complete DTU with the first data packets without further delaying ([Heine, 0058] “in accordance with the high priority level of this data frame, forward said data frame along the transmission direction immediately, if applicable even without waiting for the payload data block to be received in full.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Muppalla's features by using the features of Heine in order to identify the priority level in forming the data frame by a protocol such that "This allows rapid identification of the priority level of the data frames, ensuring that forwarding is correspondingly fast." [Heine, 0009].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov.  The examiner can normally be reached on 7:30a~5:00p.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY H KIM/           Examiner, Art Unit 2411